—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a route salesperson for a beverage distributor after the employer discovered that claimant had failed to report that his license had been suspended because he had been convicted several months earlier of driving under the influence of alcohol. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct (see, Matter of Redden [Commissioner of Labor], 277 AD2d 629; Matter of Class [Alliant Food Serv. — Commissioner of Labor], 261 AD2d 772). Crediting claimant’s assertion that he relied upon his attorney’s advice that the suspension of his license was stayed by the filing of an appeal does not require a different outcome, inasmuch as it did not obviate his obligation to report the conviction to his employer.
Crew III, J. P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.